

HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective February 10, 2012)
SECTION 1. Purpose of the Plan.
The Holly Energy Partners, L.P. Long-Term Incentive Plan (the “Plan”) has been
adopted to promote the interests of Holly Energy Partners, L.P., a Delaware
limited partnership (the “Partnership”), by providing to employees, consultants,
and directors of Holly Logistic Services, L.L.C., a Delaware limited liability
company (the “Company”), and its Affiliates who perform services for or on
behalf of the Partnership and its subsidiaries incentive compensation awards for
superior performance that are based on Units. The Plan is also contemplated to
enhance the ability of the Company and its Affiliates to attract and retain the
services of individuals who are essential for the growth and profitability of
the Partnership and to encourage them to devote their best efforts to advancing
the business of the Partnership and its subsidiaries. The Plan is hereby amended
and restated as of February 10, 2012 to incorporate prior amendments to the Plan
and to make certain other changes.
SECTION 2.    Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Award” means an Option, Restricted Unit, Phantom Unit, Unit Appreciation Right,
Unit Award, Substitute Award or Performance Unit granted under the Plan, and
shall include any tandem DERs granted with respect to a Phantom Unit.
“Award Agreement” means the written agreement by which an Award shall be
evidenced.
“Board” means the Board of Directors of the Company.
“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all of the assets of HollyFrontier, the Partnership, the
General Partner, or the Company to any Person and/or its Affiliates, other than
to HollyFrontier, the Partnership, the General Partner, the Company and/or any
of their Affiliates; or (ii) any “person” or “group”, within the meaning of
those terms as used in Sections 13(d) and 14(d)(2) of the Exchange Act, other
than HollyFrontier, the Partnership, the General Partner, the Company and/or any
of their respective Affiliates shall become the beneficial owner, by way of



--------------------------------------------------------------------------------



consolidation, reorganization, merger or otherwise, of more than 50% of the
combined voting power of the outstanding equity interests in HollyFrontier, the
Partnership, the General Partner, or the Company.
“Committee” means the Compensation Committee of the Board or such other
committee of the Board as may be appointed by the Board to administer the Plan.
“Consultant” means an individual who performs services for the Partnership, the
Company or any of their Affiliates and is not an Employee or a Director.
“DER” means a contingent right, granted in tandem with a specific Phantom Unit,
to receive an amount in cash equal to, and at the same time as, the cash
distributions made by the Partnership with respect to a Unit during the period
such Phantom Unit is outstanding.
“Director” means a member of the Board who is not an Employee.
“Employee” means any employee of the Company or an Affiliate who performs
services for the Partnership.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means one of the following as determined at the time of
authorization of an Award by the Committee in its sole discretion: (i) the
closing sales price of a Unit on the applicable date (or if there is no trading
in the Units on such date, on the next preceding date on which there was
trading) as reported in The Wall Street Journal (or other reporting service
approved by the Committee) or (ii) if selected by the Committee in its sole
discretion for a particular Award or Awards, the average of the closing sales
prices of a Unit as reported in The Wall Street Journal (or other reporting
service approved by the Committee) for a period of 30 consecutive trading days
ending on the date of determination or on a date not more than five trading days
prior to the date of determination as specified by the Committee at the time of
authorization of an Award. Notwithstanding the foregoing, in the event Units are
not publicly traded on a national securities exchange or other market at the
time a determination of Fair Market Value is required to be made hereunder, the
determination of Fair Market Value shall be made in good faith by the Committee.
“General Partner” means HEP Logistics Holding, L.P., a Delaware limited
partnership.
“HollyFrontier” means HollyFrontier Corporation, a Delaware corporation.
“Option” means an option to purchase Units granted under the Plan.
“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.



--------------------------------------------------------------------------------



“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., as it may be amended or
amended and restated from time to time.
“Performance Unit” means a Phantom Unit or a Restricted Unit granted to a
Participant pursuant to Section 6(f) that is based upon performance criteria
specified by the Committee.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Phantom Unit” means a phantom (notional) Unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit.
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.
“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.
“SEC” means the Securities and Exchange Commission, or any successor thereto.
“Securities Act” means the Securities Act of 1933, as amended.
“Substitute Award” means an Award granted pursuant to Section 6(e) of the Plan.
“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.
“Unit” means a Common Unit of the Partnership.
“Unit Appreciation Right” means an Award that, upon exercise, entitles the
holder to receive the excess of the Fair Market Value of Unit on the exercise
date over the exercise price established for such Unit Appreciation Right. Such
excess shall be paid in Units.
“Unit Award” means a grant of a Unit that is not subject to a Restricted Period.
SECTION 3.    Administration.
(a)    General. The Plan shall be administered by the Committee. A majority of
the Committee shall constitute a quorum, and the acts of the members of the
Committee who are present



--------------------------------------------------------------------------------



at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following and any applicable law, the Committee, in
its sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company, subject to such limitations on such delegated powers and
duties as the Committee may impose, if any. Upon any such delegation all
references in the Plan to the “Committee”, other than in Section 7, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan. Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, a person who is an officer subject to Rule 16b-3 or who is a member
of the Board. Subject to the terms of the Plan and applicable law, and in
addition to other express powers and authorizations conferred on the Committee
by the Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award, consistent with the terms
of the Plan, which terms may include any provision regarding the acceleration of
vesting or waiver of forfeiture restrictions or any other condition or
limitation regarding an Award, based on such factors as the Committee shall
determine, in its sole discretion; (v) determine whether, to what extent, and
under what circumstances Awards may be vested, settled, exercised, canceled, or
forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or an
Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the Partnership, any Affiliate, any
Participant, and any beneficiary of any Award.
(b)    Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to such member by any officer or Employee of the General Partner, the
Partnership or any of their Affiliates, the General Partner’s or the
Partnership’s legal counsel, independent auditors, consultants or any other
agents assisting in the administration of the Plan. Members of the Committee and
any officer or Employee of the Company, the Partnership or any of their
Affiliates acting at the direction or on behalf of the Committee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the fullest extent permitted by law, be
indemnified and held harmless by the General Partner with respect to any such
action or determination.
(c)    Prohibition on Repricing of Awards. Subject to the provisions of Section
4(c) hereof, the terms of outstanding Award Agreements may not be amended
without the approval of the Partnership’s unitholders so as to (i) reduce the
per Unit exercise price of any outstanding Options or Unit Appreciation Rights,
(ii) cancel any outstanding Options or Unit Appreciation Rights in



--------------------------------------------------------------------------------



exchange for cash or other Awards when the Option or Unit Appreciation Right
price per Unit exceeds the Fair Market Value of the underlying Units or (iii)
otherwise reprice any Option or Unit Appreciation Right. Subject to Section
4(c), Section 6(f)(vi), Section 7(c) and Section 8(m), the Committee shall have
the authority, without the approval of the unitholders of the Partnership, to
amend any outstanding Award to increase the per Unit exercise price of any
outstanding Options or Unit Appreciation Rights or to cancel and replace any
outstanding Options or Unit Appreciation Rights with the grant of Options or
Unit Appreciation Rights having a per Unit exercise price that is greater than
or equal to the per Unit exercise price of the original Options or Unit
Appreciation Rights.
SECTION 4.    Units.
(a)    Limits on Units Deliverable. Subject to adjustment as provided in Section
4(c), the maximum number of Units that may be delivered with respect to Awards
granted under the Plan is 1,250,000. No Award (other than any tandem DERs
granted with respect to a Phantom Unit) may be paid or settled in cash. If any
Award terminates or is canceled prior to and without the delivery of Units or if
an Award is forfeited (including the forfeiture of Restricted Units), then the
Units covered by such Award, to the extent of such termination, cancellation, or
forfeiture, shall again be Units with respect to which Awards may be granted.
(b)    Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its sole
discretion.
(c)    Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, (iii) the grant or
exercise price with respect to any Award, (iv) any other terms, conditions or
limitations applicable to Awards (including, without limitation, any applicable
performance targets or criteria with respect thereto) and/or (v) subject to
Section 6(f)(vi), make provision for a cash payment to the holder of an
outstanding Award; provided, that the number of Units subject to any Award shall
always be a whole number.
SECTION 5.    Eligibility.
Any Employee, Consultant or Director shall be eligible to be designated a
Participant and



--------------------------------------------------------------------------------



receive an Award under the Plan. Notwithstanding the foregoing, Employees,
Consultants and Directors that provide services to an Affiliate of the
Partnership that is not considered a single employer with the Partnership under
Section 414(b) of the Code or Section 414(c) of the Code shall not be eligible
to receive Awards that are subject to Section 409A of the Code until such
Affiliate adopts the Plan as a participating employer in accordance with Section
8(k). Further, if the Units issuable pursuant to an Award are intended to be
registered with the SEC under the Securities Act on a Form S-8 Registration
Statement (“Form S-8”), then only Employees, Consultants, and Directors of the
Partnership or a parent or subsidiary of the Partnership (within the meaning of
General Instruction A.1(a) to Form S-8) will be eligible to receive such an
Award to the extent necessary pursuant to Form S-8 to ensure the effective
registration of the Units awarded pursuant to such an Award.
SECTION 6.    Awards.
(a)    Options. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options shall be granted, the
number of Units to be covered by each Option, the exercise price therefor and
the conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.
(i)    Exercise Price. The exercise price per Unit under an Option shall be
determined by the Committee at the time the Option is granted and, except with
respect to Substitute Awards, may not be less than the Fair Market Value of a
Unit as of the date of grant.
(ii)    Time and Method of Exercise. The Committee shall determine the
Restricted Period and the exercise terms with respect to an Option, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the Company, withholding Units from an Award, a “broker-assisted
cashless” exercise through procedures approved by the Company, or any
combination of the above methods.
(iii)    Forfeiture. Except as otherwise provided in the terms of an Award
Agreement, upon termination of a Participant’s employment or consulting services
to the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all unvested
Options shall be forfeited by the Participant unless otherwise provided in a
written employment agreement between the Participant and the Company or its
affiliates. The Committee may, in its discretion, waive in whole or in part such
forfeiture with respect to a Participant’s Options; provided, however, that any
such waiver shall be effective only to the extent that such waiver will not
cause any Option intended to satisfy the requirements of Section 409A of the
Code to fail to satisfy such requirements.



--------------------------------------------------------------------------------



(b)    Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units and/or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the duration of
the Restricted Period, the conditions under which the Restricted Units or
Phantom Units may become vested or forfeited, which may include, without
limitation, a provision for accelerated vesting upon the achievement of
specified performance goals in the case of Performance Units, and such other
terms and conditions as the Committee may establish with respect to such Awards,
including whether DERs are granted with respect to Phantom Units (which may
include Phantom Units granted as Performance Units) and whether UDRs are granted
with respect to Restricted Units (which may include Restricted Units granted as
Performance Units).
(i)    DERs. To the extent provided by the Committee, in its discretion, a grant
of Phantom Units (including Phantom Units granted as Performance Units) may
include a tandem DER grant, which may provide that such DERs shall be paid
directly to the Participant at the time of distribution of a Unit, be credited
to a bookkeeping account (with or without interest in the discretion of the
Committee), be reinvested in additional Awards and be subject to the same or
different vesting restrictions as the tandem Phantom Unit Award, or be subject
to such other provisions or restrictions as determined by the Committee in its
discretion. Absent a contrary provision in an Award Agreement, DERs shall be
paid to the Participant without restriction at the same time as ordinary cash
distributions are paid by the Partnership to its unitholders. Notwithstanding
the foregoing, DERs shall only be paid in a manner that is either exempt from or
compliant with Section 409A of the Code.
(ii)    UDRs. To the extent provided by the Committee, in its discretion, a
grant of Restricted Units (including Restricted Units granted as Performance
Units) may provide that the distributions made by the Partnership with respect
to the Restricted Units shall be subject to the same forfeiture and other
restrictions as the Restricted Unit and, if restricted, such distributions shall
be held, without interest, until the Restricted Unit vests or is forfeited with
the UDR being paid or forfeited at the same time, as the case may be. In
addition, the Committee may provide that such distributions shall be used to
acquire additional Restricted Units for the Participant. Such additional
Restricted Units may be subject to such vesting and other terms as the Committee
may prescribe. Absent such a restriction on the UDRs in an Award Agreement, UDRs
shall be paid to the holder of the Restricted Unit without restriction at the
same time as cash distributions are paid by the Partnership to its unitholders.
Notwithstanding the foregoing, UDRs shall only be paid in a manner that is
either exempt from or compliant with Section 409A of the Code.
(iii)    Forfeitures. Except as otherwise provided in the terms of an Award
Agreement, upon termination of a Participant’s employment or consulting with the
Company and its Affiliates or membership on the Board, whichever is applicable,
for any reason during the applicable Restricted Period, all outstanding unvested
Restricted Units and Phantom Units (including all unvested Restricted Units and
Phantom Units granted as Performance Units) awarded the Participant shall be
automatically forfeited on such termination unless otherwise provided in a
written employment agreement between the Participant and the



--------------------------------------------------------------------------------



Company or its Affiliates. The Committee may, in its discretion, waive in whole
or in part such forfeiture with respect to a Participant’s Restricted Units
and/or Phantom Units; provided, however, that any such waiver shall be effective
only to the extent that such waiver will not cause any Award intended to satisfy
the requirements of Section 409A of the Code to fail to satisfy such
requirements.
(iv)    Lapse of Restrictions.
(A)    Phantom Units. Upon or as soon as reasonably practical following the
vesting of each Phantom Unit (including each Phantom Unit granted as a
Performance Unit), but not later than 30 days following such vesting unless an
Award Agreement specifically provides for a later date, subject to satisfying
the tax withholding obligations set forth in Section 8(b), the Participant shall
be entitled to receive one Unit from the Company.
(B)    Restricted Units. Upon or as soon as reasonably practical following the
vesting of each Restricted Unit (including each Restricted Unit granted as a
Performance Unit), subject to satisfying the tax withholding obligations set
forth in Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Award so that the Participant then holds an
unrestricted Unit.
(c)    Unit Appreciation Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant, the
exercise price therefor and the conditions and limitations applicable to the
exercise of the Unit Appreciation Right, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.
(i)    Exercise Price. The exercise price per Unit Appreciation Right shall be
determined by the Committee at the time the Unit Appreciation Right is granted
and, except with respect to Substitute Awards, may not be less than the Fair
Market Value of a Unit as of the date of grant.
(ii)    Time of Exercise. The Committee shall determine the Restricted Period
and the exercise terms with respect to a Unit Appreciation Right, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events.
(iii)    Forfeitures. Except as otherwise provided in the terms of an Award
Agreement, upon termination of a Participant’s employment with or services to
the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all
outstanding unvested Unit Appreciation Rights awarded the Participant shall be
automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Unit



--------------------------------------------------------------------------------



Appreciation Rights; provided, however, that any such waiver shall be effective
only to the extent that such waiver will not cause any Unit Appreciation Rights
intended to satisfy the requirements of Section 409A of the Code to fail to
satisfy such requirements.
(d)    Unit Awards. Unit Awards may be granted under the Plan (i) to such
Employees, Consultants and/or Directors and in such amounts as the Committee, in
its discretion, may select and (ii) subject to such other terms and conditions,
including, without limitation, restrictions on transferability, as the Committee
may establish with respect to such Awards.
(e)    Substitute Awards. Awards may be granted under the Plan in substitution
for similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the
Partnership or one of its Affiliates of another entity or the assets of another
entity. Such Substitute Awards that are Options or Unit Appreciation Rights may
have exercise prices that are less than the Fair Market Value of a Unit on the
date of the substitution if such substitution complies with the Nonqualified
Deferred Compensation Rules (as defined below).
(f)    Performance Units. The vesting of a Phantom Unit or Restricted Unit, the
right of a Participant to receive payment or settlement of any Phantom Unit or
Restricted Unit and/or the timing thereof may be subject to such performance
conditions as may be specified by the Committee. The Committee may use such
business criteria and other measures of performance as it may deem appropriate
in establishing any performance conditions, and may exercise its discretion to
reduce or increase the amounts payable under any Phantom Unit or Restricted Unit
subject to performance conditions.
(g)    General.
(i)    Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
(ii)    Limits on Transfer of Awards.
(A)    Except as provided in paragraph (C) below or as provided in an Award
Agreement, each Option and Unit Appreciation Right shall be exercisable only by
the Participant during the Participant’s lifetime, or by the person to whom the
Participant’s rights shall pass by will or the laws of descent and distribution.
(B)    Except as provided in paragraph (C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported



--------------------------------------------------------------------------------



assignment, alienation, pledge, attachment, sale, transfer or encumbrance, other
than by will or the laws of descent and distribution, shall be void and
unenforceable against the Company, the Partnership or any Affiliate.
(C)    To the extent specifically provided or approved by the Committee with
respect to an Award, an Award may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities or on such terms and conditions as the
Committee may from time to time establish or by will or the laws of descent and
distribution.
(iii)    Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee.
(iv)    Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof may be evidenced in any manner deemed appropriate by the Committee, in
its sole discretion, including, without limitation, in the form of a certificate
issued in the name of the Participant or by book entry, electronic or otherwise,
and shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and/or
other requirements of the SEC, any securities exchange upon which such Units or
other securities are then listed, and any applicable federal or state laws, and
the Committee may cause a legend or legends to be inscribed on any such
certificates or book entry to make appropriate reference to such restrictions.
(v)    Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.
(vi)    Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, the Company shall not be required to deliver Units pursuant to the
exercise or vesting of an Award if such delivery would, in the good faith
determination of the Committee, with the advice of counsel, constitute a
violation of the Securities Act or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules or
regulations of any applicable law or securities exchange, except that the
Committee has discretion to vest the Award to bring it into compliance. In
addition, notwithstanding anything to the contrary herein or in any applicable
Award agreement, no Award that constitutes a “deferral of compensation” (within
the meaning of section 409A of the Code and the regulations and other
authoritative guidance promulgated thereunder (collectively, the “Nonqualified
Deferred Compensation Rules”)), and that is not exempt from Section 409A of the
Code pursuant to an applicable exemption (any such Award, a “409A Award”) shall
be exercisable, be settled or otherwise trigger a payment or distribution upon
the occurrence of any event that does not qualify as a permissible time of
distribution in respect of such 409A Award under the Nonqualified Deferred
Compensation Rules; except that, to the extent permitted under the Nonqualified
Deferred Compensation Rules, the time of



--------------------------------------------------------------------------------



exercise, payment or settlement of a 409A Award shall be accelerated, or payment
shall be made under the Plan in respect of such Award, as determined by the
Committee in its discretion, to the extent necessary to pay income, withholding,
employment or other taxes imposed on such 409A Award. In the event any 409A
Award is designed to be paid or distributed upon a Participant’s termination of
employment, such payment or distribution shall not occur in the event the
Participant holding such 409A Award continues to provide or, in the 12 month
period following such termination of employment, is expected to provide,
sufficient services to the Company that, under the Company’s applicable policies
regarding what constitutes a “separation from service” for purposes of Section
409A of the Code, such Participant does not incur a separation from service for
purposes of Section 409A of the Code on the date of termination of the
employment relationship. To the extent any 409A Award does not become
exercisable or is not settled or otherwise payable upon a Participant’s
termination of employment or upon the occurrence of some other event provided in
the Plan or an Award agreement as a result of the limitations described in the
preceding provisions hereof, such Award shall become exercisable or be settled
or payable upon the occurrence of an event that qualifies as a permissible time
of distribution in respect of such 409A Award under the Nonqualified Deferred
Compensation Rules. No Units or other securities shall be delivered pursuant to
any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax withholding) is received by the Company. Such payment may
be made by such method or methods and in such form or forms as the Committee
shall determine, including, without limitation, cash, other Awards, withholding
of Units, cashless broker exercises with simultaneous sale, or any combination
thereof; provided, however, that the combined value, as determined by the
Committee, of all cash and cash equivalents and the Fair Market Value of any
such Units or other property so tendered to the Company, as of the date of such
tender, is at least equal to the full amount required to be paid to the Company
pursuant to the Plan or the applicable Award agreement.
(vii)    Change in Control. Unless specifically provided otherwise in an Award
Agreement, upon a Change of Control all outstanding Awards shall automatically
vest and be payable or become exercisable in full, as the case may be. In this
regard, all Restricted Periods shall terminate and all performance criteria, if
any, shall be deemed to have been achieved at the maximum level. Notwithstanding
the foregoing or any provision contained in the applicable Award Agreement, no
409A Award shall be payable or exerciseable as described above unless the Change
in Control also constitutes a “change in the ownership or effective control” or
“in the ownership of a substantial portion of the assets” within the meaning of
the Nonqualified Deferred Compensation Rules.
SECTION 7.    Amendment and Termination.
Except to the extent prohibited by applicable law:
(a)    Amendments to the Plan. Except as required by applicable law or the rules
of the principal securities exchange on which the Units are traded and subject
to Section 7(b) below, the



--------------------------------------------------------------------------------



Board or the Committee may amend, alter, suspend, discontinue, or terminate the
Plan in any manner, including increasing the number of Units available for
Awards under the Plan, without the consent of any partner, Participant, other
holder or beneficiary of an Award, or other Person.
(b)    Amendments to Awards. Subject to Section 7(a), the Committee may waive
any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the benefit to Participant without the consent
of such Participant.
(c)    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. Except as otherwise provided in Section 7(g)(vii), the
Committee is hereby authorized to make adjustments in the terms and conditions
of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c) of the Plan) affecting the Partnership or the financial statements
of the Partnership, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or an
outstanding Award:
(i)    provide for either (A) the termination of any Award in exchange for a
payment in an amount, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights under
such Award (and, for the avoidance of doubt, if as of the date of the occurrence
of such transaction or event the Committee determines in good faith that no
amount would have been attained upon the exercise of such Award or realization
of the Participant’s rights, then such Award may be terminated by the Company
without payment) or (B) the replacement of such Award with other rights or
property selected by the Committee in its sole discretion having an aggregate
value not exceeding the amount that could have been attained upon the exercise
of such Award or realization of the Participant’s rights had such Award been
currently exercisable or payable or fully vested;
(ii)    provide that such Award be assumed by the successor or survivor entity,
or a parent or subsidiary thereof, or be exchanged for similar options, rights
or awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;
(iii)    make adjustments in the number and type of Units (or other securities
or property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting and performance criteria included in, outstanding
Awards, or both;
(iv)    provide that such Award shall vest or become exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and



--------------------------------------------------------------------------------



(v)    provide that the Award cannot be exercised or become payable after such
event, i.e., shall terminate upon such event.
Notwithstanding the foregoing, (i) with respect to an above event that is an
“equity restructuring” event that would be subject to a compensation expense
pursuant to Accounting Standards Codification Topic 718, Compensation — Stock
Compensation, or any successor accounting standard, the provisions in Section
4(c) shall control to the extent they are in conflict with the discretionary
provisions of this Section 7; provided, however, that nothing in Section 7(c) or
Section 4(c) shall be construed as providing any Participant or any beneficiary
any rights with respect to the “time value”, “economic opportunity” or
“intrinsic value” of an Award or limiting in any manner the Committee’s actions
that may be taken with respect to an Award as set forth above or in
Section 4(c); and (ii) no action shall be taken under this Section 7 which shall
cause an Award to fail to comply with the Nonqualified Deferred Compensation
Rules, to the extent applicable to such Award.
SECTION 8.    General Provisions.
(a)    No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
(b)    Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate is authorized to deduct
or withhold, or cause to be deducted or withheld, from any Award, from any
payment due or transfer made under any Award or from any compensation or other
amount owing to a Participant the amount (in cash, Units, other securities,
Units that would otherwise be issued pursuant to such Award or other property)
of any applicable taxes payable in respect of the grant or settlement of an
Award, its exercise, the lapse of restrictions thereon, or any other payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes. Notwithstanding the foregoing, with
respect to any Participant who is subject to Rule 16b-3, such tax withholding
automatically shall be effected by the Company either by (i) withholding Units
otherwise deliverable to the Participant on the vesting or payment of such Award
or (ii) requiring the Participant to pay an amount equal to the applicable taxes
payable in cash.
(c)    No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any of its Affiliates, to continue as a Consultant, or to remain on
the Board, as applicable. Further, the Company and its Affiliates may at any
time dismiss a Participant from employment or terminate a consulting
relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan, any Award agreement or other written
agreement.
(d)    Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.



--------------------------------------------------------------------------------



(e)    Severability. If any provision of the Plan or any Award is or becomes, or
is deemed to be, invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect. If any of the terms or provisions of the
Plan or any Award Agreement conflict with the requirements of Rule 16b-3 (as
those terms or provisions are applied to Participants who are subject to Section
16(b) of the Exchange Act), then those conflicting terms or provisions shall be
deemed inoperative to the extent they so conflict with the requirements of Rule
16b-3 (unless the Board or the Committee, as appropriate, has expressly
determined that the Plan or such Award should not comply with Rule 16b-3).
(f)    Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
(g)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments pursuant to an Award, such right shall be no greater than
the right of any general unsecured creditor of the Company or any participating
Affiliate.
(h)    No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
(i)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision hereof.
(j)    Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company and its Affiliates shall be relieved of
any further liability for payment of such amounts.
(k)    Participation by Affiliates. With the consent of the Committee, any
Affiliate that is not



--------------------------------------------------------------------------------



considered a single employer with the Partnership under Section 414(b) of the
Code or Section 414(c) of the Code may adopt the Plan for the benefit of its
Employees, Consultants or Directors by written instrument delivered to the
Committee before the grant to such Affiliate’s Employees, Consultants or
Directors under the Plan of any Award that is subject to Section 409A of the
Code. In making Awards to Consultants and Employees employed by an entity other
than by the Company, the Committee shall be acting on behalf of the Affiliate,
and to the extent the Partnership has an obligation to reimburse the Company for
compensation paid to Consultants and Employees for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Affiliate, and, if made to the Company, shall
be received by the Company as agent for the Affiliate.
(l)    Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.
(m)    Compliance with Section 409A of the Code. The Plan is intended to comply
and shall be administered in a manner that is intended to comply with Section
409A of the Code and shall be construed and interpreted in accordance with such
intent. Payment under the Plan shall be made in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. The applicable
provisions of Section 409A of the Code are hereby incorporated by reference and
shall control over any contrary provisions herein that conflict therewith.
(n)    Clawback. Notwithstanding any provisions in the Plan to the contrary, to
the extent required by (i) applicable law, including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, any SEC rule or any applicable securities exchange listing standards
and/or (ii) any policy that may be adopted by the Board, Awards and amounts paid
or payable pursuant to or with respect to Awards shall be subject to clawback to
the extent necessary to comply with such law(s) and/or policy, which clawback
may include forfeiture, repurchase and/or recoupment of Awards and amounts paid
or payable pursuant to or with respect to Awards.
SECTION 9.    Term of the Plan.
The Plan, as amended and restated hereby, shall be effective as of the date on
which it is adopted by the Board, subject to approval by the unitholders of the
Partnership as provided below, and shall continue until the earlier of (i) the
date terminated by the Board or (ii) the date Units are no longer available for
the payment of Awards under the Plan. However, any Award granted prior to such
termination, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date. Notwithstanding the foregoing, this amendment and restatement of the Plan
is expressly conditioned upon the approval by the holders of a majority of all
Units present, or represented, and entitled to vote at a meeting of the
Partnership’s unitholders. If the unitholders of the Partnership should fail to
so approve the Plan, this amendment and restatement of the Plan shall not be of
any force or effect.

